Case 6:20-cv-01136-ACC-DCI Document 23 Filed 11/11/20 Page 1 of 4 PageID 189




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


BEVERLY BROSIUS,                                          CASE NO.: 6:20-cv-1136

                             Plaintiff,

v.                                                   PLAINTIFF’S DISCLOSURE OF
                                                   EXPERT WITNESSES UNDER RULE
                                                             26(a)(2)(B)

HOME DEPOT U.S.A., INC. and
TRICAM INDUSTRIES, INC.,

                             Defendants.

       Pursuant to the current Case Management Report in the above captioned matter, and Rule

26(a)(2) of the Federal Rules of Civil Procedure, Plaintiff hereby identifies the following

individuals as her proposed expert witness:

       1.     John S. Morse, PE
              18 Pullman Street
              Brocton, NY 14716
              (479) 233-9785
              Jmorse-pe@sbcglobal.net

       The above expert witness will offer opinions and testimony on the design, manufacture,

production, distribution, and sale of the subject Gorilla Ladders step stool and the respective

component parts of the same, including opinions and testimony with respect to defects present in

these items. The above expert witness will also offer opinions and testimony about the cause of

Plaintiff’s injuries and damages at issue in this case and Defendants’ liability for Plaintiff’s

injuries and damages. The above expert witness will also offer opinions and testimony about

available and feasible alternative designs that would have prevented or mitigated Plaintiff’s

injuries and damages. A complete report of all opinions held by the above expert witness to date,

                                               1
Case 6:20-cv-01136-ACC-DCI Document 23 Filed 11/11/20 Page 2 of 4 PageID 190




the basis and reasons for each opinion, the facts and data considered, any exhibits that will be

used and the expert’s Rule 26 materials have been provided to Defendants.

       Plaintiff reserves the right to amend or supplement this Identification of Expert Witnesses

as permitted by applicable Federal and/or Local Rules of Civil Procedure for the Middle District

of Florida.



       Dated: November 11, 2020


                                                    /s/Joshua D. Moore
                                                     Joshua D. Moore
                                                     Florida Bar No.: 0041680
                                                     Morgan & Morgan, P.A.
                                                     20 North Orange Avenue, 14th Floor
                                                     Orlando, FL 32802-4979
                                                     Telephone Phone: (407) 420-1414
                                                     Attorneys for Plaintiff




                                                2
Case 6:20-cv-01136-ACC-DCI Document 23 Filed 11/11/20 Page 3 of 4 PageID 191




                                CERTIFICATE OF SERVICE

       We hereby certify that on November 11, 2020, 2020, the foregoing document is being

served this day on all counsel of record or pro se parties identified on the attached Service List

via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those counsel or parties who are not authorized to receive electronically

Notice of Electronic Filing.


                                                    /s/Joshua D. Moore
                                                     Joshua D. Moore
                                                     Florida Bar No.: 0041680
                                                     Morgan & Morgan, P.A.
                                                     20 North Orange Avenue, 14th Floor
                                                     Orlando, FL 32802-4979
                                                     Telephone Phone: (407) 420-1414
                                                     Attorneys for Plaintiff




                                                3
Case 6:20-cv-01136-ACC-DCI Document 23 Filed 11/11/20 Page 4 of 4 PageID 192




                                   SERVICE LIST


                      Beverly Brosius v. Tricam Industries, Inc.
                              CASE NO: 6:20-cv-1136
                United States District Court, Middle District of Florida


                             Jeffery A. Mowers, Esquire
                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                               Attorneys for Defendants
                                  110 S.E. 6th Street
                                       Suite 2600
                              Fort Lauderdale, FL 33301
                Emails for Service: Jeffrey.mowers@lewisbrisbois.com




                                           4
